JUDGMENT

This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs by the parties and oral arguments of counsel. It is
ORDERED AND ADJUDGED that the judgment of the District Court be affirmed.
Tekle Tsehaye appeals the District Court’s rulings granting summary judgment for the defendant on Tsehaye’s discrimination and retaliation claims and dismissing Tsehaye’s assault and battery claim as barred by the District of Colum*902bia’s Workers’ Compensation Act. Finding no error in the District Court’s decisions, we affirm the judgments from which this appeal was taken, for the reasons stated by the District Court. It is
FURTHER ORDERED that both parties’ motions to strike be dismissed as moot.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.